Citation Nr: 9935382	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1975 to January 1976.  This appeal arises from a 
September 1997 rating decision of the Wilmington, Delaware, 
Regional Office (RO) which denied service connection for 
prostate cancer.  This appeal also stems from a July 1998 
rating decision that denied service connection for bilateral 
hearing loss.

In view of a finding by the Board of Veterans' Appeals 
(Board) that additional development is warranted, the issue 
of service connection for bilateral hearing loss will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's diagnosed prostate cancer with any incident, 
accident, or exposure that occurred during his military 
service or to his service-connected right epididymitis.

2.  The veteran's Report of Separation from Active Duty (DD 
Form 214) indicates that he had active military service from 
September 9, 1975 to January 13, 1976, that he had three 
months of prior inactive duty, and that he did not have any 
foreign service or other periods of active service.

3.  The veteran has submitted no evidence that supports his 
claim that he served in Vietnam during the Vietnam era.

4.  The veteran's claim of service connection for prostate 
cancer is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for prostate 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's enlistment examination indicated that his 
genitourinary system was normal.  In September 1975, the 
veteran was seen for complaints of a swollen right testicle 
and epididymis.  He denied urethral discharge and previous 
urinary tract symptoms.  Following a consultation with the 
urology clinic, the veteran was diagnosed as having a 
hydrocele and acute epididymitis.  This initial evaluation 
appears to have taken place at Ireland Army Hospital in Fort 
Knox, Kentucky.  

A December 1975 treatment note shows that the veteran 
continued to experience problems with the hydrocele.  A 
physical examination revealed a right scrotal enlargement.  
There was no cord or inguinal swelling.  The impression was 
hydrocele, symptomatic.

In January 1976, the veteran was found by a Medical Board to 
be unfit for military duty.  The medical discharge was based 
on the fact that the veteran had been diagnosed as having 
bilateral exotropia with downverted diplopia.  The report of 
the service separation examination indicated that the veteran 
had a right hydrocele.  The service medical records contained 
no findings pertaining to prostate cancer.  The service 
discharge proceeding took place in Fort Jackson, South 
Carolina.

The veteran's DD Form 214 indicated that he had active 
military service from September 9, 1975, to January 13, 1976, 
that he had three months of prior inactive duty, and that he 
did not have any foreign service or other periods of active 
service.  His last duty assignment was with Company C, 15th 
Battalion, 4th Brigade in Fort Jackson, South Carolina.  His 
military occupational specialty was as a trainee.  There was 
no reference to the veteran serving in Vietnam.

In May 1976, the veteran filed a claim of service connection 
for right epididymitis and a right hydrocele.  He denied 
receiving any pre-service or post-service treatment for 
either condition.  He reported having had active duty from 
September 1975 to January 1976.  He made no reference to any 
prior military service.

The veteran was afforded a VA general medical examination in 
July 1976.  He said that he was "hurt" during basic 
training.  He indicated that he developed severe swelling of 
the right testicle and was hospitalized for the same in 
September 1975.  He stated that he had a residual hydrocele 
and that he was advised to have it operated upon.  He said 
that the operation was never performed because of his medical 
discharge.  The veteran complained of swelling of the right 
testicle since service and, more recently, swelling of the 
left testicle.  On examination, the right epididymis was 
moderately enlarged and nontender.  The veteran had a 
hydrocele on the right side at the lower aspect of the 
testicle.  His left epididymis was about three times its 
normal size and tender.  The diagnoses were right hydrocele, 
residual of right epididymitis and acute left epididymitis.  
The report of the examination contained no findings 
pertaining to prostate cancer.

Service connection for a right hydrocele and right 
epididymitis was granted by the Board in September 1977.  
Service connection for left epididymitis, however, was 
denied.

During the course of the veteran's appeal for a compensable 
disability rating for his service-connected right hydrocele 
and right epididymitis, medical records from the Miami VA 
Medical Center (VAMC) and the East Orange VAMC dated from 
December 1977 to January 1978 were associated with the claims 
folder.  Those records show that the veteran received 
treatment for bilateral epididymitis.  Although findings were 
made with regard to his prostate and whether he had 
prostatitis, there was no evidence that the veteran was 
diagnosed as having prostate cancer.

The veteran was afforded a VA genitourinary examination in 
December 1978.  He complained of ongoing problems related to 
his epididymitis.  An intravenous pyelogram was essentially 
normal.  The genitalia were normal.  There was no evidence of 
an acute inflammatory process.  There was no hydrocele.  

In May 1997, the veteran filed a claim of service connection 
for a "prostate condition."  He contended that there was a 
direct correlation between his service-connected testicle 
condition and his current prostate problem.  He also argued 
that his prostate cancer could be attributed to his exposure 
to Agent Orange.  In this regard, he stated he was exposed to 
Agent Orange while he was stationed in Vietnam from 1969 to 
1970.

A March 1997 discharge summary from the Wilmington VAMC 
revealed that the veteran had been diagnosed as having 
prostate cancer, and that he underwent a radical retropubic 
prostatectomy.  He was noted to have had an elevated prostate 
specific antigen on a routine screening exam in October 1996.  
No findings were made with regard to his military service or 
service-connected genitourinary disorder.

Copies of the veteran's service personnel records were 
received from the National Personnel Records Center (NPRC).  
Those records show that the veteran entered into active duty 
on September 9, 1975, and that he was discharged on December 
8, 1975.  Rather than having extended active duty, the NPRC 
indicated that the veteran only had active duty for training 
(ACDUTRA).  No other periods of service were reported.

Service connection for prostate cancer was denied in 
September 1997.  The RO stated that VA had determined that a 
positive association existed between the development of 
prostate cancer and exposure to herbicide agents used in 
Vietnam. This presumption was observed, however, to be 
applicable only if there was evidence that the veteran served 
in Vietnam during the Vietnam era.  In this regard, the RO 
found the veteran did not have the requisite service in 
Vietnam and that there was no evidence that he had ever been 
exposed to herbicides in service.  Moreover, the RO held that 
there was no evidence that the veteran's prostate cancer was 
incurred in or caused by his military service.

In January 1998, a teleconference hearing was conducted 
between the Philadelphia regional office and insurance center 
(ROIC) and the Wilmington RO.  The veteran recalled passing 
out due to his exposure to CS Gas used during his basic 
training.  He believed the gas was a nerve agent rather than 
tear gas.  Thereafter, he said he developed a pain in his 
testicles during a 20-mile march.  He stated that doctors had 
told him that his development of epididymitis was a result of 
this increased stress.  He testified that he had been 
diagnosed as having prostate cancer in November 1996, and 
that the prostate was removed in March 1997.  In this regard, 
the veteran argued that there was a direct correlation 
between his in-service genitourinary problems and his 
development of prostate cancer.  He also appeared to be of 
the opinion that his years of suffering from epididymitis had 
caused his prostate cancer.  He further asserted that he had 
had active military service from 1969 to 1972, and that said 
service included a brief stay in Saigon, Vietnam.  He stated 
that he was not assigned to a unit when he arrived in Vietnam 
due to briefness of his stay.  He could not understand how 
the government could have lost his military records.

Service connection for prostate cancer was denied in June 
1998.  The RO determined that the veteran had failed to 
submit any competent medical evidence that established a 
nexus between his prostate cancer and his military service.  
Similarly, the RO held there was no competent medical 
evidence that supported the veteran's contention that there 
was a causal relationship between his service-connected right 
epididymitis and his prostate cancer.  The RO also found that 
the veteran was not entitled to the presumption that his 
prostate cancer was caused by herbicide exposure, because 
there was no evidence that he served in Vietnam during the 
Vietnam era.

Medical records from J.N. Prudencio, M.D., dated from 
December 1994 to November 1995 were associated with the 
claims folder.  Those records show that the veteran received 
evaluations and treatment for chronic epididymitis and 
possible peripheral vascular disease.  There were no findings 
pertaining to prostate cancer.

In January 1999, service connection for prostate cancer was 
denied.  The RO determined there was no evidence that 
established that the veteran's prostate cancer was 
etiologically related to his military service or service-
connected genitourinary condition.  A supplemental statement 
of the case was mailed to the veteran that same month.

In argument presented in November 1999, the veteran's 
representative maintained that, if the Board found that the 
veteran's claim was not well grounded, the Board should 
render a determination as to whether the RO properly 
developed the claim pursuant to the provisions of M21-1, part 
VI, para. 2.10f.  The representative argued that the 
substantive provisions of the M21-1 Manual were the 
equivalent of the Department regulations and binding on VA.  
Thus, if the aforementioned provisions had not been met, the 
representative maintained that the matter should be remanded 
for development purposes.

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and malignant tumor becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim of service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Here, the veteran has not offered any medical evidence that 
attributes his diagnosed prostate cancer to any incident, 
accident, or exposure that occurred during his military 
service.  The veteran's opinion that there is an etiological 
relationship between his military service and his prostate 
cancer does not meet this standard.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. at 494-
495.  Moreover, there is no evidence of complaints, 
treatment, or diagnosis of prostate cancer in service and the 
veteran has not contended otherwise.  The presence of 
prostate cancer during active service has therefore not been 
shown.

The Board notes that there is no evidence that the veteran 
suffered from the symptoms of prostate cancer until 1996, and 
that he testified as such at his January 1998 personal 
hearing.  Equally important, as a lay person is not competent 
to render an opinion pertaining to the diagnosis of a 
carcinoma, medical evidence is required to demonstrate a 
relationship between the veteran's prostate cancer and any 
symptoms in service.  38 C.F.R. § 3.303(d).  No such medical 
evidence has been submitted in this case.  

The Board notes that the veteran has also contended that 
service connection should be granted for his prostate cancer 
because it is proximately due to or the result of his 
service-connected right epididymitis.  In addition to the 
foregoing regulations, service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 
7 Vet. App. 439 (1995).

In this regard, the Board finds that there is no medical 
evidence establishing that the veteran's diagnosed prostate 
cancer was attributable to his service-connected right 
hydrocele and right epididymitis.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994) (noting that a well-grounded claim of 
secondary service connection requires medical evidence to 
render plausible a connection or relationship between the 
service-connected disorder and the new disorder).  The 
veteran has not offered any medical opinion that his prostate 
cancer was either caused or aggravated by his service-
connected genitourinary disorder.  The veteran's opinion that 
his prostate cancer developed as a result of his years of 
suffering from epididymitis does not meet this standard.  
Again, questions of medical diagnosis or causation demand the 
expertise of a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-495. 

The veteran has also argued that he had active military 
service during the Vietnam era, that he was briefly stationed 
in Vietnam, and that his prostate cancer was a result of his 
exposure to Agent Orange during this time.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

In the present case, the veteran's DD Form 214 clearly 
indicates that he had active military service from September 
9, 1975, to January 13, 1976.  With the exception of three 
months of prior inactive military service, there is no 
evidence that the veteran had any other periods of military 
service.  In other words, he did not have active service 
during the Vietnam era.  Moreover, there is no competent 
evidence that establishes that the veteran served in Vietnam.  
Again, his DD Form 214 shows that he did not have any foreign 
service.  As previously noted, the 38 C.F.R. § 3.307 clearly 
indicates that the presumption of exposure to herbicide 
agents requires some type of service in the Republic of 
Vietnam during the Vietnam era.  Thus, as there is no 
evidence of record that shows that he had active military 
service in Vietnam during the Vietnam era, there is no legal 
entitlement to presumptive service connection for the claimed 
disability as a residual of exposure to herbicide agents.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In sum, as there is no medical evidence establishing an 
etiological relationship between the diagnosed prostate 
cancer and his military service or his service-connected 
genitourinary disorder, the veteran has not submitted a well-
grounded claim of service connection.

Finally, as referenced above, the veteran's representative 
has asserted that full development of the veteran's claim 
should be undertaken even if it is not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of his claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently rendered a decision that addressed this argument.  
In Morton v. West, 12 Vet. App. 477 (1999), the Court found 
that the M21-1 provisions on the development of claims only 
served to interpret 38 U.S.C.A. § 5107 and did not eliminate 
"the condition precedent" placed by Congress upon the 
inception of the duty to assist.  Consequently, absent the 
submission and establishment of a well-grounded claim, the 
Secretary cannot undertake to assist the veteran in 
developing facts pertinent to his or her claim.  See Morton 
v. West, 12 Vet. App. at 485; Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir 1997).  Accordingly, a remand for further 
development is not warranted.


ORDER

Entitlement to service connection for prostate cancer is 
denied.


REMAND

During the course of his personal hearing before the RO, the 
veteran reported having received treatment for his bilateral 
hearing loss through the Gainesville VAMC in the latter part 
of 1980.  He further indicated that he was told at that time 
that his hearing loss was the result of acoustic trauma he 
suffered during his military service.  There is no evidence 
that the RO has attempted to obtain the veteran's VA medical 
records from this period of time.  As VA treatment records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO must inform the veteran that a 
medical statement from any medical 
professional attesting to a relationship 
between the veteran's alleged in-service 
acoustic trauma and his bilateral hearing 
loss would be useful in establishing a 
well-grounded claim of service 
connection.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Gainesville VAMC, the Miami VAMC, the 
East Orange VAMC, the Wilmington VAMC and 
any other identified VA facility since 
1976.  Once obtained, all records must be 
associated with the claims folder.  

3.  The RO should then determine whether 
the veteran has submitted a well-grounded 
claim of service connection for bilateral 
hearing loss.  If the claim is found to 
be well grounded, the RO should conduct 
any indicated development and review the 
issue on a de novo basis.

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence and afford 
due process.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

